Case 2:19-cv-14454-DMM Document 8 Entered on FLSD Docket 01/13/2020 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                Civil Case Number: 2:19-cv-14454

                                                   :
  Daniel A. ONeal,                                 :
                                                   :
                        Plaintiff,                 :
  vs.                                              :
                                                   :
  Sequium Asset Solutions, LLC,                    :
                                                   :
                        Defendant.                 :
                                                   :
                                                   :

                                     NOTICE OF SETTLEMENT

         NOTICE IS HEREBY GIVEN that the parties in the above-captioned case have reached

  a settlement. The Plaintiff anticipates filing a notice of withdrawal of Complaint and voluntary

  dismissal of this action with prejudice pursuant to FED. R. CIV. P. 41(a) within 60 days.



  Dated: January 13, 2020
                                               Respectfully submitted,

                                               By /s/ Matthew Fornaro

                                               Matthew Fornaro, Esq.
                                               Florida Bar No. 0650641
                                               Matthew Fornaro, P.A.
                                               11555 Heron Bay Boulevard, Suite 200
                                               Coral Springs, FL 33076
                                               Telephone: (954) 324-3651
                                               Facsimile: (954) 248-2099
                                               E-mail: mfornaro@fornarolegal.com
Case 2:19-cv-14454-DMM Document 8 Entered on FLSD Docket 01/13/2020 Page 2 of 2



                                  CERTIFICATE OF SERVICE

          I hereby certify that on January 13, 2020, a true and correct copy of the foregoing Notice
  of Settlement was served electronically by the U.S. District Court for the Southern District of
  Florida Electronic Document Filing System (ECF) and that the document is available on the ECF
  system.

                                               By_/s/ Matthew Fornaro ________

                                                      Matthew Fornaro
